         Case 1:20-cv-11297-PBS Document 28 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

BOSTON ALLIANCE OF GAY, LESBIAN,
BISEXUAL AND TRANSGENDER YOUTH                        Civil Action No.: 1:20-cv-11297-PBS
(BAGLY), et al.,

                      Plaintiffs,

              v.

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES, et al.,

                      Defendants.


                                    NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Taleah E. Jennings of Schulte Roth & Zabel LLP

hereby respectfully enters her appearance as counsel for Amici Curiae Scholars of the LGBT

Population in the above-captioned action, and respectfully requests that all subsequent papers be

served upon her at the address indicated below.



Dated: New York, New York
       November 20, 2020
                                                  Respectfully submitted,

                                                  /s/ Taleah E. Jennings
                                                  Taleah E. Jennings (Bar No. 657709)

                                                  Schulte Roth & Zabel LLP
                                                  919 Third Avenue
                                                  New York, New York 10022
                                                  Tel: (212) 756-2454
                                                  Fax: (212) 593-5955
                                                  taleah.jennings@srz.com

                                                  Counsel for Amici Curiae
                                                  Scholars of the LGBT Population
